Ekwall, Judge:
This case arises by petition for remission of additional duties filed under authority of section 489 of the Tariff Act of 1930. Petitioner imported a quantity of palm-leaf hats from Ecuador, which were entered at a value lower than the appraised value. Therefore, additional duties were assessed. The importer, the petitioner herein, testified that he ordered the merchandise in August 1952, and it was not entered until January 1953. He entered at the purchase price. During the intervening time, the price had advanced, but he was unaware of that fact. The witness testified that he turned over to the Government officials all the information he had as to these hats and showed his records of payments. He further testified that, in entering as he did, he had no intention of misrepresenting the value of the hats and did not intend to deceive the appraiser or defraud the Government.
Government counsel stated that this petition had been investigated by a customs agent who reported:
In view of the foregoing it does not appear that there was any intent on the part of the petitioner to defraud the United States of its lawful revenue or to withhold or misrepresent the facts to the Appraiser.
On this state of the record, we find and so hold that the petition should be and the same is granted. Judgment will be rendered accordingly.